 
 
IV 
House Calendar No. 103
111th CONGRESS 
1st Session 
H. RES. 636
[Report No. 111–242] 
IN THE HOUSE OF REPRESENTATIVES 
 
July 13, 2009 
Mr. Wolf submitted the following resolution; which was referred to the Committee on the Judiciary 
 

July 31, 2009
Reported adversely from the Committee on the Judiciary, referred to the House Calendar, and ordered to be printed

RESOLUTION 
Directing the Attorney General to transmit to the House of Representatives all information in the Attorney General’s possession relating to the transfer or release of detainees held at Naval Station, Guantanamo Bay, Cuba, into the United States. 
 
 
That the Attorney General is directed to transmit to the House of Representatives, not later than 14 days after the date of the adoption of this resolution, copies of any document, memo, or correspondance of the Department of Justice, including the Federal Bureau of Investigations and United States Marshal Service, or any portion of any such document, memo, or correspondance, that refers or relates to— 
(1)any guidance, recommendations, or logistical preparations made since January 20, 2009, for the transfer or release of the detainees held at Naval Station, Guantanamo Bay, Cuba, into the United States; 
(2)the identities of any detainees that have been cleared for release into the United States and as any information about the capture, detention, and threat assessment of such detainees; 
(3)the countries that have been contacted by Government officials to request their acceptance of detainees currently held at Naval Station, Guantanamo Bay, Cuba; and 
(4)the legal guidance regarding the transfer, detention or release of detainees held at Naval Station, Guantanamo Bay, Cuba, into the United States. 
 

July 31, 2009
Reported adversely from the Committee on the Judiciary, referred to the House Calendar, and ordered to be printed
